El Juez Asociado Sr. Wolf,
emitió la opinión del tribunal.
Juan Mimoso López, casado con Juana Raspaldo, hizo un préstamo a Petrona Ramos y en garantía del mismo aceptó una hipoteca sobre una finca urbana de la deudora. No pu-diendo ésta satisfacer el crédito vendió la finca garantizada con hipoteca a su acreedor Juan Mimoso López. La esposa *974de éste no compareció al otorgamiento de la escritura. Pos-teriormente, Juan Mimoso López y su esposa, Juana Bas-paldo, vendieron o trataron de vender la misma finca a José Marrero Denis. La escritura otorgada por Petrona fiarnos a Juan Mimoso fué presentada en el registro para su ins-cripción. Esta escritura fue acompañada de la otorgada por Juan Mimoso y su esposa Juana Baspaldo a favor de José Marrero Denis. El registrador denegó la inscripción de la escritura otorgada a favor de Juan Mimoso por tratarse de cancelar de este modo un crédito hipotecario perteneciente a los bienes gananciales de Mimoso y su esposa sin el con-sentimiento de ésta, con infracción de los artículos 159 y 1328 del Código Civil, insistiendo, en efecto, el registrador en que la escritura subsiguiente otorgada por el marido y la esposa no podía convalidar lo que ya era nulo o dar efecto retroactivo a la falta existente de consentimiento por parte de la referida Juana Baspaldo.
El marido es el administrador de los bienes de la socie-dad conyugal. Puede él prestar dinero sin el consentimiento de su esposa, así como recibirlo y dar carta de pago. Cuando un acreedor acepta el pago hecho por un deudor, la obliga-ción principal queda cancelada y cualquiera corte ejercerá sus facultades para obligar al acreedor a cancelar la garan-tía del crédito. Nada queda a la esposa sino un simple de-recho hipotecario.
Ahora bien, si puede el esposo aceptar dinero en pago de una deuda es asimismo posible que pueda él aceptar un traspaso de bienes en sustitución de la deuda. Lo que re-sulta es que si prestó él el dinero y luego aceptó la finca en pago de la suma dada en préstamo, la situación en conjunto no varía del caso en que compra él una finca y paga por olla al contado. Desde el punto de vista del deudor la deuda queda necesariamente cancelada por el traspaso de la pro-piedad para satisfacer el' préstamo.
El marido es necesariamente -el mandatario de la esposa *975para recibir un pago de tina suma de dinero y cuando ella manifiesta después su aceptación en un documento público será eso suficiente para cancelar un derecho real. Tal acep-tación quedó manifestada por el traspaso de la propiedad en cuestión a'una tercera persona. Hereter v. El Registrador de la Propiedad, 18 D. P. R. 812.
De todos modos Juana Raspaldo comparece en una es-critura vendiendo una propiedad a José Marrero Denis. Ella hace un traspaso absoluto de la propiedad y con ésta cualquier derecho real que pudiera tener en la misma. Como el registrador fue de parecer que ella había traspasado de tal manera todo su derecho e interés en la propiedad estaba ' dicho registrador en la obligación de saber que ella queda-ría para siempre impedida de poder reclamar cualquier de-recho o interés que pudiera tener en la finca traspasada a José Marrero Denis, y, por tanto, que el traspaso por Pe-tr ona Ramos a Juan Mimoso debió inscribirse aun cuando por ello quedaba cancelado el derecho hipotecario que téc-nicamente pertenecía a la sociedad conyugal de Juan Mi-moso y su esposa.
La nota del registrador debe ser revocada.

Revocada la nota recurrida y ordenada la ins-cripción solicitada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro, Aldrey y Hutchison.